IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-60256
                          Summary Calendar



                      JUAN CARLOS MEDA-JUAREZ,

                                                         Petitioner,

                               versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                                         Respondent.

                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                        BIA No. A75-290-576
                        - - - - - - - - - -
                           March 1, 2000
Before DAVIS, DUHÉ and DeMOSS, Circuit Judges.

PER CURIAM:1

     Juan Carlos Meda-Juarez (Meda) petitions this court to review

an order of the Board of Immigration Appeals (“BIA”) denying his

applications for political asylum and withholding of deportation.

We have reviewed the record and the briefs and determine that the

BIA’s denials of Meda’s applications for asylum and withholding of

deportation are supported by substantial evidence. Ozdemir v. INS,

46 F.3d 6, 7-8 (5th Cir. 1994).

     The petition for review is DENIED.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.